Title: To James Madison from Robert Ballard, 25 December 1790
From: Ballard, Robert
To: Madison, James


Sir
Balt. Decr. 25th. 1790
Through some of my friends in Congress, I hope application is made for a further allowance in fees to the surveyor at Entry of Vessells under One Hundred Tons burthen, and for an allowance in fees from the Coasting Vessells. Vizt.
Vessells from a Forreign Ports with Dutiable Goods
All under 70 Tons, Two Dollars
All above 70 Tons, Three Dollars

From 60 to 100 Tons are generally the Sized Vessells which trade to the West Indies, and they require more duty to be performed by the Surveyor than a Vessell of 200 Tons laden with dry Goods. Scarcely any one of them but what have Goods to be Weighed Measured and Gauged—every Hhd. of Rum of each Cargo must be proved by the Surveyor, and Six different quallities to be Ascertained and Certified by him to the Collector—and perhaps all those things come to five or six different Consi[g]nees. Surely then One Dollar & a half is not addequate to the trouble.
To the Surveyor on Coasting Vessells.


  from 15
  Tons
  to 30
  Tons
  One Quarter’ Dollar


  from 30
  "
  to 60
  "
  half a Dollar


  All above 60 Tons three quarters’ Dollar.


(Pilate Boats to be excepted)
Sir, It is generously believed that through the Medium of Small Vessell’s will all the Smugling business be attempted. I am oblig’d to search the whole of them and receive little or no compensation for my trouble.
The sums as above Proportioned, are so small that they would not be objected to, and are by no means less than what the surveyor of right ought to have.
Hopeing for your Aid & interference in this business, I am with the most perfect Respect sir Your most Obedt. Servt.
Robert Ballard surveyor of Port’ Balt.
P. S. I am sorry to trouble my friends in Congress, but my poverty, and fees falling short of maintaining my family, obliges me to call on them. My utmost exertions have and shall be applyed for the interest of the Revenue.
R. Bd.
